DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Y. Mah on 9 April 2021.

The application has been amended as follows: 
IN THE CLAIMS


1. (Currently Amended) A control apparatus for controlling an exhaust purification system including an exhaust purification catalyst provided in an exhaust passage for an internal combustion engine in a vehicle, and an electric heater for heating the exhaust purification catalyst in response to supply of electricity, the control apparatus comprising: 

a heating control unit configured to cause the electric heater to heat the exhaust purification catalyst if the prediction unit predicts that the startup operation will be performed, wherein 
the plurality of preliminary actions are predefined, 
the prediction unit calculates an integrated value in which detection signals of the plurality of preliminary actions [[is]] are integrated, and predicts that the startup operation will be performed when the integrated value is greater than a predetermined threshold, and 
the nearer to the startup operation an order of each preliminary action in the plurality of preliminary actions is performed, the more the prediction unit weights the detection signals of each preliminary action in the plurality of preliminary actions in accordance with the order of the plurality of the preliminary actions and calculates the integrated value.

8. (Currently Amended) A control method for controlling an exhaust purification system including an exhaust purification catalyst provided in an exhaust passage for an internal combustion engine in a vehicle, and an electric for heating the exhaust purification catalyst in response to supply of electricity, the method comprising: 

performing a heating control for causing the electric heater to heat the exhaust purification catalyst if it is predicted in the performed prediction that the startup operation will be performed, wherein 
the plurality of preliminary actions are predefined, and 
in the prediction, an integrated value in which detection signals of the plurality of the preliminary actions [[is]] are integrated is calculated and when the integrated value is greater than a predetermined threshold, it is predicted that the startup operation will be performed, and 
the nearer to the startup operation an order of each preliminary action in the plurality of preliminary actions is performed, the more the detection signals of each preliminary action in the plurality of preliminary actions are weighted in accordance with the order of the plurality of the preliminary actions to calculate the integrated value.

15. (Currently Amended) The control apparatus according to claim 1, wherein the detection signals corresponding to the plurality of preliminary actions are multiplied by respective weighting coefficients that increase toward an end of a sequence of the plurality of preliminary actions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “the prediction unit calculates an integrated value in which detection signals of the plurality of preliminary actions are integrated, and predicts that the startup operation will be performed when the integrated value is greater than a predetermined threshold, and the nearer to the startup operation an order of each preliminary action in the plurality of preliminary actions is performed, the more the prediction unit weights the detection signals of each preliminary action in the plurality of preliminary actions in accordance with the order of the plurality of the preliminary actions and calculates the integrated value.”
The closest prior art of record is Miyoshi et al. (Miyoshi). Miyoshi discloses a control apparatus for predicting a necessary heating of a catalyst. (See Miyoshi, Paragraph [0034]). However, Miyoshi fails to teach or fairly suggest, alone or in combination, “the prediction unit calculates an integrated value in which detection signals of the plurality of preliminary actions are integrated, and predicts that the startup operation will be performed when the integrated value is greater than a predetermined threshold, and the nearer to the startup operation an order of each preliminary action in the plurality of preliminary actions is performed, the more the prediction unit weights the detection signals of each preliminary action in the plurality of preliminary actions in accordance with the order of the plurality of the preliminary actions and calculates the integrated value.” 
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746